Citation Nr: 1200684	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a compensable disability rating for tinea versicolor prior to July 7, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for tinea versicolor from July 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and from January 1991 to August 1991.  The Veteran also had service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision in which the RO denied the Veteran's claims for increased ratings.

In an October 2010 rating decision, the RO granted an increased rating for the Veteran's service-connected tinea versicolor, assigning a 10 percent rating, effective July 7, 2010.  Although the RO has granted a higher rating for the Veteran's tinea versicolor during the pendency of this appeal, inasmuch as higher ratings for this disability are available, both before and after July 7, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing two matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

The issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to a disability rating in excess of 10 percent for tinea versicolor from July 7, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to July 7, 2010, the Veteran's tinea versicolor involved less than 3 percent of total body surface area and 0 percent of exposed surface area, and did not require systemic treatment.


CONCLUSION OF LAW

Prior to July 7, 2010, the criteria for a compensable rating for tinea versicolor were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 7899-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of February 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the following analysis is undertaken with consideration that staged ratings may be warranted.

The Veteran argues that he warrants a compensable rating for his tinea versicolor prior to July 7, 2010.  The Veteran filed for an increased disability rating in November 2008.  The Board notes that in October 2008, some skin regulations changed; the new regulations apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran's application was received in November 2008, consideration under the new regulations applies.

Here, the Veteran's tinea versicolor is rated under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  See 38 C.F.R. § 4.118.

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  Id.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the past 12-month period.  Id.

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's tinea versicolor has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

On review of the pertinent evidence of record, the Board notes that the Veteran was afforded a VA examination in February 2009.  The Veteran reported that he first developed tinea versicolor in Vietnam on his arms and chest and had it constantly since that time.  He noted that it was more pronounced during the summer when it was associated with itching, and during the winter months, the rash became hypopigmented.  Treatment for the rash was fungal cream, Mycelex, and occasionally hydrocortisone.  The Veteran denied systemic treatment for his tinea versicolor.  During the last 12 months, the Veteran had used Mycelex for 8 months.  Tinea versicolor had not affected the Veteran's activities of daily living or his employment.

On physical examination, the skin was warm and dry.  There was good color and turgor.  The Veteran did have a hypopigmented rash on his forearm extensor surfaces and on his anterior chest that occupied less than 3 percent of the total body surface area and 0 percent of the exposed body surface area.  There were no scales.

The Veteran testified during his June 2010 RO hearing that he treated his skin disorder with lotions and medicated creams.  The Veteran reported that the rash occurred on his chest, arms, hands, and neck.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Based on the foregoing, the Board finds that prior to July 7, 2010, the Veteran did not meet the criteria for a compensable rating under Diagnostic Code 7806.  In this regard, the Board notes that at no point prior to July 7, 2010 was the Veteran's skin disorder noted to affect at least 5 percent of his entire body or at least 5 percent of exposed areas.  Rather, at his February 2009 VA examination, the examiner noted that the Veteran's tinea versicolor affected 3 percent of his total body surface and 0 percent of his exposed areas. 

The evidence of record also fails to show that the Veteran's tinea versicolor has required systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 months.  In this regard, the Veteran specifically denied any systemic therapy.  The Board acknowledges that the Veteran has been prescribed oral medication, including Mycelex.  The Veteran has also been prescribed topical creams.  Significantly, however, these oral and topical medications are not systemic corticosteroid or immunosuppressive drugs.

Accordingly, because prior to July 7, 2010, the Veteran's tinea versicolor did not affect at least 5 percent of his entire body or at least 5 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating under Diagnostic Code 7806 is not warranted in this case.

Moreover, the Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disabilities at issue, as the Veteran does not have any scaling, scars, or disfigurement.  See 38 C.F.R. § 4.118.  The Board has also considered whether the Veteran was entitled to a further "staged" rating for his service-connected skin disorder.  See Hart, 21 Vet. App. 505.  However, the Board finds that at no time during the period prior to July 7, 2010 did the Veteran's disability warrant a compensable rating.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point prior to July 7, 2010 has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

Considering the matter on appeal in light of the above, the Board finds that, for the period prior to July 7, 2010, the schedular criteria were adequate to rate the Veteran's tinea versicolor, as his symptoms were all contemplated in the rating criteria set forth in Diagnostic Code 7806.  As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, any further discussion of 38 C.F.R. § 3.321(b) is unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable disability rating for tinea versicolor, prior to July 7, 2010, is denied.


REMAND

The Board's review of the claims file reveals that RO action on the claims remaining on appeal is warranted.

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran's diabetes mellitus, type II is currently rated as 20 percent disabling.  The Board finds that further development is required on remand for the following reasons.

First, the Veteran underwent two VA examinations in February 2009 and July 2010.  The February 2009 examiner referred to a diabetic eye examination, performed on October 16, 2008, and the July 2010 examiner referred to a diabetic eye examination performed in August 2009.  Neither eye examination report is of record.

Second, the Veteran currently has complications possibly related to diabetes mellitus, type II.  He has been diagnosed with hypertension and partial erectile dysfunction for several years.  Recently, the Veteran was also found to have renal dysfunction.  Private treatment records in August 2010 reveal that the Veteran was found to have microalbuminuria, suggesting a kidney problem.  Further tests were performed, and the Veteran was found to have Stage 2 Chronic Kidney Disease due to persistent microalbuminuria, likely from a combination of hypertensive nephroslcerosis and diabetic glomerosclerosis.  This suggests that the Veteran's diabetes mellitus, type II is worsening and may have further complications.

Third, the Board finds that the Veteran's complications of diabetes have not been adequately developed.  On February 2009 VA examination, the Veteran was diagnosed with uncontrolled diabetes mellitus, type II, essential type hypertension, and erectile dysfunction.  No other complications of diabetes were found.  The examiner opined that the Veteran's hypertension was less likely than not caused by diabetes in the absence of significant renal pathology.  He did not comment as to whether the Veteran's diabetes was aggravating his hypertension.  Further, as noted above, the Veteran has since developed renal pathology, possibly due to his diabetes mellitus.  As such, further examination is needed.

The February 2009 VA examiner also opined that erectile dysfunction was at least as likely as not related to diabetes and hypertension, but he could not qualify what percentage was causing the Veteran's erectile dysfunction.  On July 2010 VA examination, the Veteran was also diagnosed with partial erectile dysfunction.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by or related to diabetes mellitus, type II.  No rationale was provided.

Regarding the Veteran's tinea versicolor, he contends that his disability has worsened since his last examination.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Under these circumstances, and to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected disabilities, the Board finds that the Veteran should be given another opportunity to undergo more contemporaneous examinations, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, updated VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Biloxi VAMC all updated pertinent records of evaluation and/or treatment related to the Veteran's diabetes mellitus (including complications of diabetes mellitus) and tinea versicolor.  The RO should also obtain reports of VA diabetic eye examinations from October 16, 2008 and August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record, to include updated, private treatment records from Keesler Medical Center.

If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate examiner.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, and whether there has been any progressive loss of weight and strength.

The examiner should also specifically discuss whether there are separate complications of diabetes, to include erectile dysfunction, chronic kidney disease, and hypertension, as well as the nature and severity of any noted.  When determining whether the Veteran has a separate complication of diabetes, the examiner should consider whether that possible complication was caused or permanently aggravated by the Veteran's diabetes.  A complete rationale should be provided for all conclusions reached.

4.  The RO should also arrange for the Veteran to undergo VA dermatological examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should render findings as to what percentage of the body and exposed areas are affected by the Veteran's tinea versicolor, as well as whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, if any, have been required in the past 12-month period.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, the RO should adjudicate the claims remaining on appeal.  In adjudicating the claim for diabetes mellitus, type II, the RO should consider whether separate, compensable ratings are warranted for any related complications, and whether special monthly compensation is warranted for loss of use of creative organ.  The RO should also consider and discuss whether staged rating is warranted.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


